ORDER

PER CURIAM.
Mother appeals from the judgment terminating her parental rights with regard to her minor child, R.B. On appeal Mother challenges the sufficiency of the evidence supporting termination of her parental rights under Section 211.447.4(2) RSMo 2000 (permitting termination of rights when child has been found abused or neglected) and under Section 211.447.2(2) RSMo 2000 (permitting termination of rights when child has been found abandoned). We have reviewed the briefs of the parties, the legal file and transcript. We find that the judgment is supported by clear, cogent and convincing evidence, and does not erroneously declare or erroneously apply the law. A written opinion would have no precedential value. We have, however, furnished the parties with a brief memorandum for their use only, stating the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).